Citation Nr: 9925379	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-03 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a fractured left femur, currently evaluated at 10 percent 
disabling.

2.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied entitlement to an increased evaluation 
for the residuals of a fractured left femur, and denied a 
total rating based on individual unemployability.

A hearing was held before a Member of the Board sitting in 
Washington, D.C., in June 1999.  The undersigned Member was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.  At that hearing it was 
agreed that other certified issues were withdrawn from 
appellate consideration.  Thus this document is limited to 
the issues set forth on the title page.

At the hearing, it came to the Board's attention that a claim 
for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability was under 
separate development (with a different docket number) with 
respect to a number of disabilities affecting the veteran's 
legs.  Parenthetically, the Board notes that the § 1151 claim 
was remanded by Board decision dated in March 1999.  
Nonetheless, at the hearing the veteran's service 
representative requested that the veteran's § 1151 claim and 
increased rating claim be combined if it were determined that 
a remand was necessary with respect to the increased rating 
claim.  As discussed in detail below, the Board finds that a 
remand is necessary at this time.  Accordingly, it may be 
necessary for the RO to address the § 1151 claim before a 
decision is entered with respect to the increased rating and 
total rating claims.

REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As an initial matter, the Board notes that there is no recent 
VA examination associated with the claims file and it is the 
Board's opinion that an examination is necessary to determine 
the current status of the veteran's left leg disability.  
Further, it is not clear to the Board what symptoms are 
attributable to the veteran's leg surgery which forms the 
basis of his § 1151 claim, and which symptoms, if any, are 
attributable to his service-connected left femur disability.  
In addition, the Board is mindful that in DeLuca v. Brown, 8 
Vet. App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeal) (the Veterans Claims Court) found inadequate a 
physical examination that did not describe functional loss 
due to pain.  In view of the veteran's continued complaint of 
pain, apparent lack of mobility, the medical evidence 
received to date, the contentions advanced, and the posture 
of the case at this time, the Board finds that additional 
development in this area is indicated.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371 (1993).  Moreover, the Board is mindful that 
if an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  Further, in order to make certain that all 
records are on file, while the case is undergoing other 
development, a determination should be made as to whether 
there has been recent medical care, and whether there are any 
additional records that should be obtained.

Finally, as the case is in Remand status in connection with 
the veteran's primary service-connected disability and in 
light of the pending § 1151 claim, the matter of individual 
unemployability cannot be addressed on appellate review at 
this time and will be held in abeyance pending completion of 
the developments outlined below.  It is noted that an 
allowance of the claim for benefits under § 1151 would result 
in additional disabilities to be considered with reference to 
the total rating claim.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for any lower left extremity disorder, 
not already associated with the claims 
file.  After obtaining the appropriate 
signed authorization for release of 
information forms from the veteran, the 
RO should contact each physician, 
hospital, treatment center, or employer 
specified by the veteran to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

3.  The veteran should then be scheduled 
for an appropriate VA examination in 
order to determine the nature and 
severity of his left leg disability.  
Initially, the examiner is requested to 
review the claims file, including all 
service medical and post-service medical 
reports of record, and adequately 
summarize all of the relevant history, 
including relevant treatment and 
diagnoses regarding the veteran's left 
leg disability.  

Then, the examiner is requested to 
provide an opinion as to the nature, 
extent, and severity of all 
symptomatology of the veteran's left leg 
disability, including all functional 
impairment associated therewith.  
Specifically, the examiner is requested 
to address the following issues:

(a) do the veteran's signs and symptoms 
demonstrate clinical evidence of malunion 
of the femur, a fracture of the surgical 
head of the femur with a false joint, or 
a fracture of the shaft or anatomical 
neck of the femur with nonunion?

(b) what is the relationship, if any, 
between the veteran's sural nerve biopsy 
in 1991 and his current left leg 
symptomatology?

All indicated tests and studies should be 
performed, including, but not limited to, 
objective range of motion values, 
expressed in degrees, of the knee, hip, 
and thigh.  The examiner should specify, 
on the examination report, what 
constitutes a full range of motion.  If 
limited motion is demonstrated, an 
opinion as to any increased functional 
loss due to painful use, weakness, excess 
fatigability, and/or incoordination of 
such affected part should be rendered.  

The examiner should also indicate whether 
the veteran has signs or symptoms of 
arthritis in the left leg.  If there are 
no indicators of arthritis, that too 
should be set forth in detail.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.  
If additional examinations are deemed 
necessary, they should be scheduled.  The 
claims file must be made available to the 
examiner for review purposes prior to the 
examination, and the complete examination 
report, including any X-ray reports, 
should be associated with the claims 
file. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

5.  The RO should then readjudicate the 
issue of entitlement to an increased 
rating for the residuals of a fractured 
left femur.    In the event the benefits 
sought are not granted, the veteran 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


